Dismissed and Memorandum Opinion filed November 29, 2007







Dismissed
and Memorandum Opinion filed November 29, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00766-CV
____________
 
DOMINGO TORRES, Appellant
 
V.
 
MICHELLE ELAINE TORRES, Appellee
 
 

 
On Appeal from the
328th District Court
Fort Bend County,
Texas
Trial Court Cause
No. 04-CV-137797
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed June 14, 2007.  The notice of appeal was filed
on September 10, 2007.  To date, our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
On
October 9, 2007, this court notified appellant that the filing fee was past
due.  No response was filed.  After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of October 25, 2007.  See Tex.
R. App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 29, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.